                                                                                     Reset Form

 1
 2
 3                                        )
     RYAN RICHARDS, et al.,               ) Case No: 4:19-cv-06864-HSG
 4                                        )
                                          )
 5                                        )
                                          )                  ; ORDER
 6   CHIME FINANCIAL, INC., et al.,       )
                                          )
 7                                        )
                                          )
 8
           John A. Yanchunis
 9   Florida
10                                        Plaintiffs Ryan Richards, et al.
                                                      Joshua H. Watson
11
                                                                         238058
12
13
      201 N. Franklin Street, 7th Floor         865 Howe Ave
14    Tampa, FL 33602                           Sacramento, CA 95825

15    (813) 223-5505                           (916) 777-7777

16   jyanchunis@forthepeople.com               jwatson@justice4you.com

17                                                                            324681
18
19
20

21           12/16/2019
22
23
24
25                                                   John A. Yanchunis

26
27
            12/17/2019
28
                                                                             JUDGE
